Case 8:19-cv-00610-JLS-ADS Document 78-4 Filed 01/21/20 Page 1 of 3 Page ID #:962




                         EXHIBIT D
     Case 8:19-cv-00610-JLS-ADS Document 78-4 Filed 01/21/20 Page 2 of 3 Page ID #:963


Stulberg, Jonathan

From:                              Simon S. Grille <sgrille@girardsharp.com>
Sent:                              Thursday, November 21, 2019 11:20 AM
To:                                Iliadis, Vassi; Maddigan, Michael M.; Wilkinson, Phoebe A.; Hesse, Marisa A
Cc:                                Amey Park; Daniel Girard; Adam Polk; Shanon Carson
Subject:                           Sosenko v. LG

Follow Up Flag:                    Follow up
Flag Status:                       Flagged


Vassi,

I am following up on our calls from October and November regarding Plaintiffs’ second set of document requests and
first set of interrogatories.

LG has agreed to produce documents during the time period of February 1, 2014 to December 31, 2017 and for the
models listed in Attachment A of your Oct. 28 letter. We disagree with these limitations and reserve our right to move to
compel documents within the scope of our original Requests.

During the November 18 call, we discussed the following requests and asked you to provide the following information by
the end of this week:

        RFPs 13: Please confirm whether and when LG will produce the Sears agreement.
        RFPs 14-17: Please provide the date by which LG will produce responsive documents.
        RFP 18: Please confirm that LG’s production is complete.
        RFP 19 and Interrogatory 4(a): Please confirm whether LG is refusing to produce responsive documents. If it is
         not, please provide an end date for the production. We explained during the call that documents produced in
         the case indicate that LG used codes, phrases, and/or descriptors to categorize consumer complaints service
         requests and warranty claims.
        RFP 20: Please confirm whether LG is refusing to produce responsive documents. If it is not, please provide an
         end date for the production. We explained that this request seeks documents regarding any renumeration or
         reimbursement LG paid to resellers or repair entities who incurred expenses addressing compressor-related
         failures.
        RFP 21: LG agreed to produce all warranty claims and consumer complaints related to “no cool” failures for the
         models listed in Attachment A to your October 28 letter. Please provide an estimated completion date for the
         production. Please also clarify how these documents are electronically stored.
        RFP 22: Please provide the date by which LG will produce LG’s organizational charts regarding advertising,
         marketing, and sales. Please also confirm that LG is claiming that it does not possess organizational charts
         regarding design, development, testing, and manufacturing.
        RFP 23: Please provide the date by which LG will produce responsive documents. If LG believes it needs to use
         search terms to identify responsive documents, please let us know.
        RFP 24: Please provide your proposal for narrowing the scope of this Request.
        RFP 25: Please provide the date by which LG will produce responsive documents in its possession, custody, or
         control. Please clarify the categories of responsive documents LG claims that it does not possess or control. This
         request cannot be limited to California.
        RFP 26: Please confirm when LG will produce a list of part and model numbers or specify the basis for LG’s
         refusal to produce these documents.
        RFPs 27-30: Please confirm when LG will produce the requested documents or specify the basis for LG’s refusal
         to produce these documents. These requests cannot be limited to California.

                                                             1
    Case 8:19-cv-00610-JLS-ADS Document 78-4 Filed 01/21/20 Page 3 of 3 Page ID #:964
         RFPs 31-33: Please confirm whether LG intends to stand on its objections.
         RFP 34: Please provide the date by which LG will produce responsive documents.
         RFP 35: Please specify whether LG is withholding its document retention policy based on its objections.

         Interrogatory 1(a), (d), (e):
              o Please amend your response to identify the SKUs or produce documents under Rule 33(d). To date, LG
                  produced only the UPCs (for Attachment A models).
              o Please confirm the date by which LG will produce, by month, its sales revenue and number of units sold
                  for each model on Attachment A.
         Interrogatory 1(b): Please confirm the date by which LG will amend its response to identify the materials,
          components, and parts used to construct the Sealed System or produce documents under Rule 33(d). Please
          also confirm that LG refuses to respond to the portion of this interrogatory requesting processes or methods.
         Interrogatory 1(c): Please confirm whether LG intends to amend its response.
         Interrogatory 1(f): We explained the relevance of this request. Please confirm whether LG stands on its
          objection to not answer this interrogatory.
         Interrogatories 2, 3: Please confirm whether and when LG will provide amended answers or documents under
          Rule 33(d).
         Interrogatories 4(b)-(c), 5: Please confirm whether LG intends to stand on its objections to not answer these
          interrogatories.
         Please provide a verification for LG’s interrogatory responses.

Thanks,

Simon S. Grille
GIRARD | SHARP
601 California Street, Suite 1400
San Francisco, CA 94108
415.981.4800 (main)
415.544.6434 (direct)
sgrille@girardsharp.com
www.girardsharp.com




                                                             2
